Citation Nr: 1510876	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-04 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a heart condition (congestive heart failure), to include as secondary to a service connected disability.

2.  Entitlement to an increased disability rating in excess of 60 percent for asbestosis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1980 to December 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of this hearing was prepared and associated with the claims file.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  A review of the documents in such file reveals that there are additional VA treatment records related to the Veteran's claims on appeal.  These records have been reviewed and considered by the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for a heart condition, an increase disability rating for asbestosis, and entitlement to a TDIU.

A. Service Connection

The Veteran contends that his congestive heart failure is a result of his service-connected asbestosis. 

The Veteran was afforded a VA examination in January 2011.  The examiner noted that the October 2010 EKG findings showed normal sinus rhythm, normal axis, narrow QRS complex, and no STT abnormalities.  The examiner noted that the Veteran was seen in cardiology with an extensive workup that included cardiac catheterization after an abnormal stress test.  The cardiac catheterization was normal.  After examining the Veteran, the VA examiner conclude that the Veteran had positive GXT indicative of possible ischemia versus exercise intolerance, but no heart condition related directly to asbestosis (such as RVH).  Additionally, the examiner stated that the Veteran had congestive heart failure of unclear etiology.  
The Board notes that the VA examiner failed to state a clear opinion as to whether the Veteran's congestive heart failure is caused and/or aggravated by his service-connected asbestosis.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Without further clarification, the Board is without medical expertise to determine a diagnosis and/or etiology of the Veteran's heart condition and whether it is caused and/or aggravated by a service-connected disability. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, a new VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

B. Increased Rating

The Veteran was afforded a VA respiratory examination in February 2014.  The Veteran's pulmonary function test results were included.  However, the examiner failed to state whether the Veteran's asbestosis is productive of maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; cor pulmonale or pulmonary hypertension; or requires outpatient oxygen therapy, which are necessary to rate the Veteran's asbestosis based on the criteria set forth under DC 6833. 

Accordingly, because the February 2014 VA examiner did not address all of the pertinent manifestations of the Veteran's asbestosis, the examination report is insufficient for rating purposes.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994) (holding that a VA examination must contain reference to the pertinent criteria to be adequate).  Consequently, a new VA examination is necessary to determine the current severity off the Veteran's asbestosis, pursuant to the appropriate diagnostic code.  

C. Entitlement to TDIU

The Veteran contends that he is unemployable due to his service-connected asbestosis.  Specifically, the Veteran contends that his lung condition caused fatigue at work, and he was unable to keep up with his work tasks.  Additionally, he said his last job was physically demanding.  

With respect to the Veteran's TDIU claim, because adjudication of the Veteran's claims of service connection claim for a heart condition and an increased disability rating for asbestosis on appeal being remanded below will likely impact adjudication of his TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Additionally, as the increased rating claim for asbestosis is already being remanded for a current VA examination, the examiner should also provide an opinion discussing the impact of his service-connected disability on his employability.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).  Furthermore, the Veteran has reported that his is currently in school; therefore, he should submit updated information discussing his current schooling. 

Accordingly, the case is REMANDED for the following action:

1. Ensure that the Veteran's VA treatment records are up to date. 

2. After the foregoing, schedule the Veteran for a VA examination to determine the etiology of any heart condition, to include congestive heart failure.  The claims file must be made available to and reviewed by the examiner. All necessary tests must be conducted.

The examiner should diagnose any heart condition(s) found to be present, to include congestive heart failure. 

For all heart conditions diagnosed, the examiner should state whether it is at least as likely as not (at least a 50-50 probability) that the Veteran's heart condition(s) was (i) caused or (ii) aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by his service-connected asbestosis.  Please specifically address whether there was any increase in severity of the congestive heart failure that was proximately due to or the result of the Veteran's service-connected asbestosis, and not due to the natural progress of the Veteran's diagnosed congestive heart failure.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

3. In addition, schedule the Veteran for a VA examination to determine the nature, extent, and severity of his service-connected asbestosis.  The claims file must be made available to and reviewed by the examiner.  All necessary tests must be conducted.

The examiner should identify and describe in detail all symptoms attributable to the Veteran's service-connected asbestosis in accordance with the rating criteria (DC 6833).  Specifically, the examiner should note whether the Veteran's FVC is less than 50 percent predicted; DLCO (SB) is less than 40-percent predicted; maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.

In addition, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected asbestosis.  In particular, the examiner should describe what types of employment activities would be limited because of asbestosis, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent.  Consideration may be given to the Veteran's level of education (seek details on current schooling from the Veteran), special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

4. Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, the AMC should readjudicate the Veteran's claims.  The AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.




The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




